DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-16 are rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (JP2006316902A).
	With respect to claim 1, Horiuchi discloses an oil filter 1A, as shown in Fig. 1, having: a frame 15 (housing element) with an open first side and an open opposing, second side, as shown in Fig.1, the housing element 15 comprising a first set of filter element supporting elements, as shown in the figure below; an upper case element 6 (first cover) sealingly connected to the first side of the housing element 15, as shown in Fig.1; a lower case element 7 (second, different cover) sealingly connected to the second side of the housing element 15, as shown in Fig. 1, the second cover 7 comprising a second set of filter element supporting elements, as shown in the figure below; a filter unit inlet 9, as shown in Fig. 1; a filter unit outlet 8, as shown in Fig.1; a first filter element 3 for providing a fine filtration property of the liquid (see paragraph 

           
    PNG
    media_image1.png
    238
    326
    media_image1.png
    Greyscale
           

Horiuchi lacks the ribs being oriented nonparallel with respect to each other.  However, this would have been obvious to one of ordinary skill in the art since one of ordinary skill would recognize to change the shape of the housing element and covers and since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).



	With respect to claim 3, Horiuchi discloses wherein the second filter element 4 is substantially flat and arranged substantially parallel to a longitudinal axis of the housing element 15, as shown in Fig. 1.

	With respect to claim 4, Horiuchi lacks wherein the cross-sectional thickness of the second filter element is between 2 mm and 5 mm.  However, the specific thickness claimed by applicant, i.e., between 2 mm and 5 mm, is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).

	With respect to claim 5, Horiuchi discloses wherein the location of the second filter element 4 is offset from a fixation region of the second cover 7 to the housing element 15, as shown in Fig. 3.



	With respect to claim 7, Horiuchi discloses wherein the first filter element 3 is a pleated filter element, as shown in Fig.1.

	With respect to claim 8, Horiuchi lacks wherein the angle between two adjacent pleats is at least 10 degrees.  However, the specific angle claimed by applicant, i.e., at least 10 degrees, is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the 

	With respect to claim 9, Horiuchi discloses wherein at least one of the first set of filter element supporting elements runs longitudinally on the surface of the first filter element 3, as shown in the figure above.

	With respect to claim 10, Horiuchi lacks wherein the number of the filter element supporting elements on the surface of the first filter element is between 2 and 5.  However, the specific number of the filter element supporting elements on the surface of the first filter element claimed by applicant, i.e., between 2 and 5, is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).



	With respect to claim 12, Horiuchi discloses wherein the inlet 9 is on the second cover 7, as shown in Fig. 1.  Horiuchi lacks the outlet being on the housing element.  However, this would have been obvious to one of ordinary skill in the art since the courts have held that shifting the position of a particular element is unpatentable as long as the operation of the device is not modified (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 

With respect to claim 14, Horiuchi lacks an automatic gearbox for a vehicle having the filter unit.  However, this is considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, it would be obvious to one of ordinary skill in the art to use the filter unit in a gearbox of a vehicle, as claimed by applicant, since one of ordinary skill would recognize to use the filter unit in a desired application.

	With respect to claim 15, Horiuchi discloses manufacturing the housing element 15 with the first filter element 3 inside it (see paragraph 0010 of English machine translation); placing the second filter element 4 inside the housing element 15 (see paragraph 0021 of English machine translation); and 

	With respect to claim 16, Horiuchi discloses wherein the first and second covers 6, 7, are attached to the housing element 15 by welding (see paragraph 0021 of English machine translation).  Horiuchi lacks the specific welding methods, i.e., laser welding, hot plate welding, hot gas welding, ultrasonic welding, and vibration welding.  However, this would have been obvious to one of ordinary skill in the art since one of ordinary skill would recognized to choose a desired welding method in order to weld the covers to the housing element.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (JP2006316902A) in view of Pekarsky et al. (US 2009/0114578) [hereinafter Pekarsky].
	With respect to claim 13, Pekarsky lacks a bypass valve for providing a bypass for the first filter element when the pressure inside the filter unit reaches a given level.  Pekarsky discloses a suction filter assembly 10, as shown in Fig. 1, having a bypass valve 16 that opens and closed due to diffenrential fluid pressure (see paragraph 0020) and it would have been obvious to one of ordinary skill in the art to modify Horiuchi with a bypass valve, as taught by Pekarsky, for this reason.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778